                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AD HOC COMMITTEE OF HOLDERS OF                     Case No. 20-cv-01493-HSG
                                         TRADE CLAIMS,
                                   8                                                        ORDER (1) DIRECTING PARTIES TO
                                                         Plaintiffs,                        MEET AND CONFER ON BRIEFING
                                   9                                                        SCHEDULE FOR MOTION FOR
                                                 v.                                         LEAVE TO APPEAL, AND (2)
                                  10                                                        VACATING DATES IN THE INITIAL
                                         JASON P. WELLS, et al.,                            CASE MANAGEMENT SCHEDULING
                                  11                                                        ORDER
                                                         Defendants.
                                  12                                                        Re: Dkt. No. 3
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is the motion filed by the Ad Hoc Committee of Holders of

                                  15   Trade Claims’ for leave to appeal an Order of the Bankruptcy Court for the Northern District of

                                  16   California regarding post-petition interest. Dkt. No. 3. On February 28, 2020, an initial case

                                  17   management scheduling order was entered. Dkt. No. 2.

                                  18          Having reviewed the motion for leave to appeal and the accompanying memorandum in

                                  19   support, the Court hereby ORDERS that (1) the parties meet and confer and jointly propose a

                                  20   briefing schedule for the motion for leave to appeal (Dkt. No. 3) within 7 days of the date of this

                                  21   Order, and (2) the dates listed in the initial case management scheduling order (Dkt. No. 2) are

                                  22   vacated pending resolution of the motion for leave to appeal.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: 3/3/2020

                                  26                                                    _                                             __
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
